 C20-1432                                   RJL/:cat                               12/04/2020

                            UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION – CLEVELAND

IN RE:                                  )    CASE NO. 20-10986
                                        )
Shannon Day Hill                        )    CHAPTER 13
                                        )
         Debtor                         )    JUDGE Jessica Price Smith
                                        )
                                        )    RESPONSE TO DEBTORS’ OBJECTION TO
                                        )    PROOF OF CLAIM FILED BY PORTFOLIO
                                        )    RECOVERY ASSOCIATES, LLC (“PRA”), BY
                                             AND THORUGH ITS SERVICING AGENT,
                                             PRA RECEIVABLES MANAGEMENT, LLC

         Creditor, Portfolio Recovery Associates, LLC, (“PRA”), by and through its servicing

agent, PRA Receivables Management, LLC, by and through counsel, hereby responds to Debtor’s

Objection to Proof of Claim and states the following:

         1. Creditor filed Proof of Claim 8-1 based on the judgment Creditor obtained against

Debtor on August 28, 2019 in Ohio Common Pleas Court in Lorain County, Ohio, Case No.

19CV197267.

         2. Creditor acknowledges that the Judgment is unsecured and that Claim 8-1 was

mistakenly labeled secured when Claim 8-1 should have been unsecured.

         3. Creditor’s filed Claim 8-1 should not be disallowed and expunged from the within

bankruptcy filing and instead allowed and paid as a general unsecured claim.

         WEREFORE, Creditor prays that this Court allow Creditor’s Proof of Claim in the Amount

of $8,293.00 to be paid as a general unsecured claim.




 20-10986-jps      Doc 44    FILED 12/04/20     ENTERED 12/04/20 15:19:27         Page 1 of 3
           Respectfully submitted,

                  /s/ Richard J. LaCivita
                  Reimer Law Co.
                  BY: Richard J. LaCivita #0072368
                  BY: Katherine D. Carpenter #0096867
                  P.O. Box 39696
                  30455 Solon Road
                  Solon, OH 44139
                  Phone: (440) 600-5500
                  Fax: (440) 600-5522
                  Attorneys for Creditor
                  rlacivita@reimerlaw.com




20-10986-jps   Doc 44   FILED 12/04/20   ENTERED 12/04/20 15:19:27   Page 2 of 3
                                 CERTIFICATE OF SERVICE

I certify that on December 4, 2020, a true and correct copy of the Response was served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on
the court’s Electronic Mail Notice List:

1.     Office of the U.S. Trustee at (registered address)@usdoj.gov

2.     Lauren A. Helbling on behalf of the Chapter 13 Trustee's office at
       ch13trustee@ch13cleve.com

3.     William Balena, Esq. on behalf of Shannon Day Hill, Debtor, at
       docket@ohbksource.com

And by regular U.S. mail, postage prepaid, to:

1.     Shannon Day Hill, Debtor
       264 Northfield Drive
       Elyria, OH 44035



                                      /s/ Richard J. LaCivita
                                      Reimer Law Co.
                                      BY: Richard J. LaCivita #0072368
                                      BY: Katherine D. Carpenter #0096867
                                      P.O. Box 39696
                                      30455 Solon Road
                                      Solon, OH 44139
                                      Phone: (440) 600-5500
                                      Fax: (440) 600-5522
                                      Attorneys for Creditor
                                      rlacivita@reimerlaw.com




20-10986-jps     Doc 44     FILED 12/04/20       ENTERED 12/04/20 15:19:27          Page 3 of 3
